Dear Mr. Pendley:
As counsel for the Mayor and Board of Aldermen for the Town of White Castle, you have requested an opinion of this office as to whether a new mayor and town council taking office in January of a given year may select the official fiscal depository and official journal of a municipality at that time, rather than in July at their first meeting.
R.S. 39:1214, relative to official fiscal depositories, provides:
"Local depositing authorities shall, within thirty days prior to the expiration of any contract that may be entered into under this Chapter, give written notice to each of the banks located in any parish which embraces all or any portion of the political subdivision in which the depositing authority is domiciled and for which it acts, setting forth the intention of the depositing authority to select a fiscal agency. This notice shall specify the time for which the fiscal agency contract shall be made and the conditions and terms of the fiscal agency contract proposed; and it shall invite bids under the terms and conditions of the proposal. A copy of the notice shall be published in the official journal of the depositing authority at least three times, the first notice to be published at least fifteen days preceding the date for the *Page 2 selection of the fiscal agency." (Emphasis supplied)
This office rendered an opinion on September 22, 1961, Page 137, in which it was held that a local authority must advertise and let fiscal agent contracts, which contracts should run for a fiscal year. Therefore, it is the opinion of this office that selection of a new depository shall only be made upon expiration of the existing contract of a depository. Further, this selection shall only be done by the method of competitive bidding.
As to the selection of an official journal, R.S. 43:141
provides:
"§ 141. Official journal to be selected by police juries, municipal corporations and school board
The police juries, municipal corporations and school boards in all the parishes, the parish of Orleans excepted, at their first meeting in June each year, shall select an official journal for their respective parishes, towns or cities, for a term not exceeding one year.
In any parish which is divided by the Mississippi River and has a population of not more than 500,000 and not less than 100,000, the governing body shall have the authority to select two official journals for their respective parishes, one of which shall be located on one bank of the river and the other which shall be located on the opposite bank thereof and no act heretofore performed shall be considered invalid because of any such parish having heretofore designated two such official journals." (Emphasis supplied)
In an opinion rendered by this office on June 5, 1947, Page 689, it was held that political subdivisions are required to select an official journal each year at the first meeting in June and cannot defer selection until another newspaper becomes eligible. We also rendered Opinion Number 76-778 on June 4, 1976, stating that the official printer's term shall be fixed for a term not to exceed one year from the date of selection. Further, a governing authority may select an official journal for a period of less than one year and may have two official journals during a twelve month period, if it is so decided at the first meeting in June. Therefore, it is the opinion of this office that a political subdivision must select an official journal or journals at its first meeting in June for a contractual period not to exceed one year. As for the official depository, selection by competitive bidding must be made upon expiration of the current depository's contract. In no case shall a depository contract be let for more than one year.
From our interpretation of the relevant statutes and opinions, the Mayor and Council of White Castle taking office on January 1, 1988, shall have the opportunity to select an official journal or journals at their first meeting on July 1, 1988. Further, they shall select a fiscal depository from submitted bids in the event that the depository contract in existence when they are elected expires during their term in office. The depository selected shall be contracted for a fiscal year period. *Page 3 
We trust that this information has been of assistance to you. If you need additional information, please feel free to contact us.
Sincerely,
William J. Guste, Jr. Attorney General
By: Kenneth C. DeJean Chief Counsel